Citation Nr: 1146733	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 27, 1994 for the grant of service connection for schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia, respectively.  The Roanoke RO currently has original jurisdiction over the Veteran's claim. 


FINDINGS OF FACT

1.  The August 1998 rating decision is final as to the matter of the assignment of an effective date for the grant of service connection for schizophrenia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The Veteran's claim of entitlement to an earlier effective date for service connection for schizophrenia was not timely filed and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


CONCLUSION OF LAW

Because the August 1998 rating decision's grant of service connection for schizophrenia is final, the claim for an earlier effective date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that resolution the Veteran's earlier effective date claim is based on the operation of law and that the VCAA is, therefore, not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Similarly, VA's General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim, or to assist a claimant in developing evidence to substantiate a claim, where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the benefit sought.  See VAOGCPREC 5-2004.

As will be discussed in further detail in the following decision, the Board is dismissing the Veteran's earlier effective date claim because he did not raise this issue in a timely fashion.  In other words, the Board is dismissing the Veteran's current appeal based on the law.  The facts that are necessary to adjudicate this claim are not in dispute and are already contained in the claims folder.  Thus, further notice or assistance to the Veteran would be fruitless.

In any event, the Board notes that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  The Veteran engaged the services of a representative, was provided with ample opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony at a personal hearing if he so desired.  

Analysis

In an August 1998 rating decision, the RO in Washington, D.C., granted service connection for schizophrenia.  A 100 percent disability rating was assigned, effective from May 8, 1996. 

In November 1998, the Veteran filed a timely notice of disagreement as to the assigned effective date.  Specifically, the Veteran argued that the effective date should be the date "the illness occurred[,] January 3, 1976."

In a January 2002 statement of the case (SOC), the RO awarded an earlier effective date of January 27, 1994 based on a finding of clear and unmistakable error (CUE).  A copy of the SOC, along with a separate February 2002 rating decision which assigned the January 27, 1994 effective date, were mailed to the Veteran on March 27, 2002. 

The cover letter to the January 2002 SOC explained that if the Veteran wished to continue his appeal for an earlier effective date, he would need to file a formal appeal and provided him with instructions on how this could be accomplished. The Veteran did not, however, perfect his appeal with the timely submission of a VA Form 9 or its equivalent, and the decision became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  
 
The Board notes in passing that the claims folder contains a memorandum from the Veteran's representative stating that it is a "formal notice of disagreement [as] to [the] rating action dated March 12th, 2002[.  T]he veteran contends that he should be retroactively paid back to 1976.  It is requested the veteran be issued a Statement of the Case and [a] VA form 9."  (Emphasis as in the original.)  While the record indicates that this statement was received on March 26, 2002, following the creation of the SOC, it cannot serve as a substantive appeal as the SOC was not mailed to the Veteran until March 27, 2002.  Moreover, the document clearly indicates that it is a notice of disagreement and not a substantive appeal. 

Subsequently, in April 2003, the Veteran filed a claim seeking an effective date earlier than January 27, 1994 for the grant of service connection for schizophrenia.  His claim was denied by the RO in a July 2005 rating decision.  The Veteran expressed his disagreement with this decision, however, a SOC was not issued and the decision did not become final. 

In December 2007, the Veteran filed an additional claim seeking entitlement to an effective date earlier than January 27, 1994 for the grant of service connection for schizophrenia.  The Huntington RO denied the Veteran's earlier effective date claim in July 2008.  Following receipt of notice of that decision, the Veteran perfected this appeal to the Board. 

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls the Board's disposition.  In Rudd, the Court held that, if a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action. Otherwise, that rating action becomes final, and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  The Court explained that there can be no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous.  Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.

The facts of the current appeal are clear.  The Veteran did not perfect an appeal of the August 1998 rating decision which granted service connection for schizophrenia.  Thus, his April 2003 and December 2007 statements may only be viewed as freestanding claims for an earlier effective date, which is an impermissible end run around the requirement to challenge such a final decision.  As such, this issue must be dismissed.  See Rudd, supra.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the Board notes that it does not appear that the Veteran has yet filed anything which could reasonably be construed as a motion for CUE in the August 1998 rating decision which granted service connection for schizophrenia or the February 2002 rating decision which assigned an earlier effective date of January 27, 1994. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The claim of entitlement to an effective date earlier than January 27, 1994 for the grant of service connection for schizophrenia is dismissed.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


